 CHALLENGE-COOK BROS.21Challenge-Cook Brothers of Ohio, -Inc.andUnitedSteelworkersofAmerica,AFL-CIO-CLC.Cases 8-CA-15391 and 8-CA-1625024 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 2 February 1984 Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent and the General Counsel filed, exceptionsand supporting briefs.The National Labor Relations ;Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and,except as found below, has decided to affirm thejudge's rulings, findings, and conclusions' and toadopt the recommended Order as modified.We Agree with the judge that the Respondentlocked out its employees on 30 November 19812 inorder to further its bargaining position, after reach-ing an impasse in contract negotiations with theUnion, and further agree with her finding that thelockout was not the equivalent of a layoff, as sug-gested by the General Counsel. However, we donot agree with her finding that the Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act by de-iMember Babson agrees with the judge's conclusion that the Re-spondent's refusal to allow locked-out employees to withdraw funds fromthe Respondent's pensionplan is distinguishable from the employer's re-fusal to pay vacation pay to locked-out employees inSargent-Welch Sci-entific Co.,208 NLRB 811, 819 (1976) However, Member Babson doesnot rely on the paragraph of the judge's decision that addressesSargent-Welch.That discussionerrs in statingthat the pension benefits at issuewere not accrued and that the Respondent had discretion to grant ordeny the benefits Rather, Member Babson distinguishesSargent- Welchonthe following basis InSargent-Welch,the applicable contract provisionstated- "In departments . .where there is a complete shutdown at aperiod set out by the Company, employees shall take this period as theirvacation." This provision on its face did not distinguish between lock-outs, layoffs, or other types of shutdowns and thus was held not to an-thorize the employer to withhold vacation pay from employees who hadbeen scheduled to begin vacations shortly after the start of the lockout.In the present case, however, the provision at issue expresslypermits anemployee who is laid off to withdraw, certain funds from his pension ac-count. It makes no mention of employees who are locked out. Thus,unlike the employer inSargent-Welch,the Respondent was abiding by theprecise languageof the applicable provision when it denied' certain fundsto locked-out employees.In adopting the judge's conclusion that the Respondent unlawfully re-fused to bargain over the effects of moving its cement mixer productionfrom its Ohio plant to its Georgia plant, Member Babson notes thatParkOhioIndustries,257 NLRB 413 (1981), cited by the judge, is relevant tothis case only for its discussion of the issue of whether the Union waivedits right to bargain. Thus, in the context of the presentcase, it is unneces-sary to addressPark Ohio'sholding that the transfer of unit work fromone plant to another in that case was a mandatory subject ofbargaining.Park Ohio Industrieswas decided prior to the Board's decision concern-ing mandatorybargainingsubjects inOtis Elevator Co.,269 NLRB 891(1984)9 All dates are in 1981 unless otherwise indicatednyitngpensionwithdrawal benefits to employeesduring a 2-week period of the lockout.The essential facts are not in dispute.In late 1981the Respondent and the Union began negotiationsfor a new contract to replace one which was toexpire on 14 November.After a 2-week extensionof the contract,the Union notified the Respondenton Wednesday,25, November,that it was rejectingthe Respondent's latest contract offer'but that theemployees would still be reportingforwork onMonday, 30 November,as scheduled.3However,when the employees reported for work on 30 No-vember,they were notifiedby theRespondent thatin the absence of a contract,the plant would beclosed until further notice.That same day,the Re-spondent canceled a 2-week, layoff that was sched-uled to begin on 18 December. The record revealsthat the lockout continued until 11 January 1982and that an agreement was finally reached in May,and executed in July 1982.During the lockout several employees appliedfor benefits under the employees' pension planwhich essentially allowed participants who were"laid,off temporarily for lack of work"towith-draw funds from the .account"during said layoff.",After consulting with its attorney,the Respondentdenied.the applications for benefits on the groundsthat theplan precludedpayment during a lockout.In finding that the denial of pension withdrawalbenefits during the period of the scheduled 2-weeklayoff was unlawful,the judge stated that the Re-spondent had deliberately scheduled the lockout tooverlap withthe, layoff so as to deprive employeesof the benefits they would.have received duringthat 2-week period.She found-the Respondent's ac-tions in this regard to be inherently,destructive ofemployees'protected rights. The evidence,howev-er, does not support the judge's conclusion.The record reveals only'that the Respondent ini-tiated the lockout on the first working day afterthe Union rejected its latest contract proposal and,according to the undisputed testimony of PlantManager Roger Caleb,the Respondent viewed thelockout from its inception as being of indefinite du-ration.4The timing of the lockout raises the infer-ence that its purpose was, as found by the judge inanother context, to place economic`pressure on theUnion to accept the Respondent's bargaining posi-tion and not to overlap with a prescheduled layoffso as to deprive employees of the benefits to whichthey otherwise would have been entitled.In the ab-sence of any evidence showing that'the Respond-8The employees were not scheduled to work on Thursday and Friday4 In fact, the lockout extended well beyond the period of prescheduledlayoff.282 NLRB No. 2 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDent deliberately planned the lockout to overlapwith the scheduled layoff,we conclude that theRespondent's decision to deny pension withdrawalbenefits to locked-out employees,who previouslyhad been scheduled for layoff,did not violate Sec-tion 8(a)(1), (3), and (5) of the Act, as alleged. Thejudge's recommended Remedy and Order shall bemodified to reflect this finding,and shall be modi-fied to include the traditional language used by theBoard to remedy an effects-bargaining violation.5REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) and(5) of the Act by refusing to bar-gain with the Union over the effects of its decisionto relocate its cement mixer operation from Bryan,Ohio, to Calhoun, Georgia, and by refusing to fur-nish the Union with information relevant to suchbargaining,we shall order it to cease and desisttherefrom,and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent shall be required to bargainwith the Union over the effects of its decision torelocate its cement mixer operation and to furnishthe Union with the requested information.We shallaccompany our order to bargain with a limitedbackpay requirement designed to make whole theemployees for losses sustained as a result of theviolation,and to recreate in some practicablemanner a situationinwhich theparties'bargainingposition is not entirely devoid of economic conse-quences for the Respondent.We shall do so in thiscase by requiring the Respondent to pay backpayto its employees in a manner similar to that re-quired inTransmarineNavigationCorp.,supra.Thus, the Respondent shall pay employees backpayat the rate of their normal wages when last in theRespondent's employ from 5 days after the date ofthisDecision and Order until the occurrence of theearliest of the following conditions: (1) the date theRespondent bargains to agreement with the Unionon those subjects pertaining to the effects on itsemployees of its decision to relocate its cementmixer operation;(2) a bona fide impasse in bargain-ing; (3)the failure of the Union to request bargain-ing within 5 days of this decision,or to commencenegotiationswithin 5 days of the Respondent'snotice of its desire to bargain with the Union; or(4) the subsequent failure of the Union to bargainin good faith, but in no event shall the sum paid toany of these employees exceed the amount the af-fected employees would have earned as wagesfrom the date on which he was laid off to the timehe was recalled or secured equivalent employmentelsewhere,or the date on which the Respondentshallhave offered to bargain,whichever occurssooner;provided,however,that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormalwageswhen last in the Respondent'semploy.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Challenge-Cook Brothers of Ohio, Inc.,Bryan, Ohio,its officers,agents,successors, and as-signs,shall take the action set forth in the Order asmodified.1.Delete the language of paragraph 2(c) andinsert in its place the following language."(b) Pay the employees who were laid off as aresult of the decision to relocate the cement mixeroperation from Bryan, Ohio, to Calhoun, Georgia,their normal wages for the period set forth in theremedy sectionof thisDecisionand Order."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOT,on request,refuse to bargain col-lectively in good faith concerning the effects of therelocation of the cement mixer operation fromBryan,Ohio,toCalhoun,Georgia,with UnitedSteelworkers of America,AFL-CIO-CLC as theexclusive bargaining representative of employees inthe following appropriate unit:All production and maintenance employees atEmployer'sBryan,Ohio facility, includingshipping and receiving clerks, janitorial em-ployees, partsmen and utilitymen, but exclud-ing inspectors,chief inspectors,material con-trol clerks, draftsmen,office clerical employ-ees and professional employees,guards and su-pervisors as defined in the NationalLabor Re-lations Act.sSeeTransmarmeNavigationCorp.,170 NLRB389 (1968);HandySpot,Inc, 279 NLRB 1320 (1986)WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceyou in the exer- CHALLENGE-COOK BROS.23{Icise of the rights guaranteed you by Section 7 ofthe Act.WE WILL pay those employees who were laidoff due to our decision to relocate our cementmixer operation from Bryan, Ohio, to Calhoun,Georgia, their normal wages for a period requiredby the National Labor Relations Board.WE WILL, on request, furnish United Steelwork-ers of America with information relevant to the ef-fects of the relocation so as to enable the Union todischarge its function as statutory representative ofour Bryan employees in the unit described above.CHALLENGE-COOKBROTHERSOFOHIO, INC.Allen Binstock Esq.,for the General Counsel.George B. Smith, Esq. (Castangy, Brooks & Smith),of At-lanta,Georgia, for the Respondent.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. This casewas heard in Bryan, Ohio, on July 19, 1983, pursuant tocharges filed initially on December 10, as amended onDecember 14 and November 12, 1982. A consolidatedcomplaint and notice of hearing issued on February 25,1983, alleging that Challenge-Cook Brothers of Ohio,Inc. (Respondent or Challenge-Cook) violated Section8(a)(1), (3), and (5) of the Act by denying pension planbenefits to its locked-out employees; by refusing to bar-gain with United Steelworkers of America (the Union)over the effects of the transfer of its current mixer oper-ation from Bryan, Ohio, to its plant in Calhoun, Georgia;and by refusing to provide the Union with informationconcerning the relocation. Respondent denies committingany unfair labor practices.On the entire record, together with my observation ofthe demeanor of the witnesses and their demeanor, andwith due consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a manufacturing concern producing in-dustrial laundry dryers and cement mixers, is, and hasbeen at all times material, an Ohio corporation with a fa-cility in Bryan, Ohio. During the past 12 months, a rep-resentative period, in the course and conduct of its busi-ness operations, Respondent has purchased and caused tobe transferred and delivered to its Bryan facility goodsand materials valued in excess of$50,000 that were trans-ported directly from States other than Ohio. Based onthe foregoing admitted facts, I find that Respondent isnow, and has been at all material times, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.United Steelworkers of America,labor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has manufacturing facilities in California,Ohio, and Georgia, each serving the portion of the coun-try in which it is located. At the Bryan,, Ohio plant, thesite of the instant dispute, Respondent manufactures con-cretemixers, industrial dryers, and other smaller prod-ucts.United Steelworkers, -representing the production andmaintenance employees at the, Bryan plant since 1974,had executed successive collective-bargaining agreementswith Respondent, including one that governed the eventsherein.This contract, which terminated on November14, 1981, as well as its predecessors, incorporated by ref-erence "The Employee Profit Sharing ' and RetirementPlan of Challenge-Cook Brothers, Inc." -initiated by Re-spondent in 1950. Contributions to the plan are made ex-clusively by the Company that is expressly charged withsole authority for its,administration.B. The LockoutNegotiations for a new agreement began prior to thecontract's November 1981 expiration date. When no con-sensus wasreached and after a 2-week extension periodelapsed, the Union advised Respondent by letter of No-vember 25 that it had rejected the Company's last offerand that the employees intended to',continue working.On reporting to work on Monday, November 30., the,employees were greeted by a notice announcing that inthe absence of a contract, the,plant would be closed ' andoperations suspended until further notice. Bargainingcontinued during the lockout that ended on January 11,1982. A new labor agreement finally was reached in Mayand executed in July.A few weeks prior to the lockout, about November 6,1981,Respondent posted a notice on the plant bulletinboard announcing .a, 2-week plantwide shutdown fromDecember 18 to January 4. However,,, on the date thelockout commenced,' Respondent removed the notice andcanceled the holiday, shutdown for the nonunion salariedemployees.As the lockout progressed, a number of employees vis-ited the plant and attempted to file applications in aneffort to withdraw funds from the profit-sharing planthat provided in section ' 11.5(a) that:A Participant who is laid off temporarily for lack ofwork may, upon written request to the A dminiLstra-tor,withdraw funds from ' his accounts up to theextent of fifty percent thereof (whether or not oth-erwise vested) at the rate of fifty dollars per weekduring saidlayoff.Other sections of the plan authorized the withdrawal offunds where sickness or disability prevented an employee 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom working or where an employee had 15 years ofvested service and was at least 55 years old.Prior to the lockout, production and maintenance em-ployees had withdrawn weekly payments under section11.5 of the plan whenever layoffs caused by business ne-cessity occurred. Typically, employees submitted appli-cations for fund benefits to the plant personnel director.These applications thenwere forwarded to OyvindFrock, Respondent's director of industrial relations, whohad authority for approving or rejecting them.Having no prior experience in making such determina-tions in a lockout situation, Frock consulted the attorneywho had drafted the pension plan for Respondent. Basedon the attorney's opinion that employees were ineligiblefor benefits during a lockout, Frock concluded that theapplications should be rejected and relayed this positionto personnel at the Bryan facility.Respondent did not notify the Union of its interpreta-tion nor provide it an opportunity to bargain over thedecision to deny employees' plan benefits. Consequently,no employee except those who qualified by virtue of dis-ability or who met the plan's age requirement were per-mitted to withdraw weekly pension benefits at any, timebetween November 30 and January 11.C. Transfer of Mixer OperationsOn termination of the lockout on January 11, 1982,some employees were recalled and others were placedon layoff status, due to a continuing decline in customerorders. iThis economic downturn was not an isolatedevent; rather, it was part of a trend that had begun asearly as the spring of 1980. As orders for concretemixers decreased, the work force, which reached a peakof 450 to 500 employees in the summer of 1979, dwin-dled to 1'50 employees working a 4-day week by early1982. Notwithstanding the reductionin sales,Respondentcontinued to produce cement mixers for inventory pur-poses in anticipation of an economic revival in the fall.However, by September it became apparent that Re-spondent's expectations of increasedsaleswere not to befulfilled.Consequently, Respondent decided to phase outthe cement mixer operation at Bryan and consolidate themanufacture of new mixers at its Calhoun, Georgia plantthat had a greater volume of-business than did Bryan.2By thistime, the employee complement had been furtherreduced so that ' only 115 or 120 production employeesremained at Bryan.About September 29, Robert Sturmer, senior vicepresident of manufacturing, telephoned Union Represent-ative Bob,Kemp3 to advise him that he would be meet-ing with the employees to announce the transfer of thecement mixer operation and theresultinglayoff, of asmany as 50 or 60 employees.Shortly thereafter, on October 4, 1982, Kemp metwith Bryan Plant Manager Robert Caleb telling him that'These laid-off employees'again were permitted to make withdrawalfrom the pension plan at the lockout's conclusion2The phasing out of the operation in Bryan took approximately 30days.SBob Kemp serves as the sub-district director for the Ohio subarea ofDistrict 29 of the United Steelworkers and servicing staff man for Local8334 representing the Bryan employeestheUnion wanted to bargain about the effects of thetransferdecision.Caleb replied that the Company'saction in laying off employees was "just a normal reduc-tion in the workforce due to a business downturn." In aletter to Sturmer dated October 7, Kemp formally re-quested that Respondent meet with the Union to negoti-ate over the transfer decision and its effects. In addition,the Union requested certain information itemized.4Responding to the Union's inquiry by letter of October25,Frock wrote that "Section 5.01, 5.02 (particularlyitems 6, 7 and 22) and 36.02... were . . . negotiated incontemplation of layoff situations such as are currentlyunderway in Bryan" and concluded "that no further ne-gotiations of a formal nature [were] called for at thistime."The sections of the collective-bargaining agree-ment referred to in this letter are set forth verbatimbelow.54 The requested information was as follows1Date of the decision to partially close the plant.2.Who made the decision3The reason for thedecision.4.Copies ofallmemorandumand letters in regard tothe decision.5.Copies of board meetingminutes or plant meeting minuteswhere the decisionwas made or discussed6.Copies ofstudies madeon moving the operation, by either out-side sources or in-house sources7.Copy of cost for actual moving.8.Copy of cost to manufacture the product in Georgia.9.Copy of cost for in-house manufacturing.10.Number of employees in the Bryan location prior to the deci-sion to` move11.Number of employees to be added in Georgia as a result of themove12.Number of employees in Bryan to be reduced because of themove.13.Estimated loss of earnings of the Bryan employees,as a resultof the move.14.Estimated loss of fringe benefitsand pensionfor the Bryan em-ployees.15.The amount of funds in the profit-sharing pension plan that isnot covered by vesting.16Estimated forfeitures in the profit-sharing pension plan due tothe plant closing for the Bryan employees' move17Loss of vacation benefits amounts for the Bryan employees.Sec 5 readsSection 5-RIGHTS OF MANAGEMENT5 01 Except as otherwise specifically provided in this Agreement,the Employer has the sole and exclusive right to exercise all therights or functions of management, and the exercise of any suchrights or functions shall not be subject to the grievance or arbitrationprovisions of this AgreementTwenty-six management rights are then numerated, including thefollowing6.The location of the business, including the establishment ofnew plants or departments, divisions, or subdivisions thereof, andthe relocation, sale, leasing or closing of plants, departments, divi-sions or subdivisions thereof7The determination of products to be manufactured or servicesto be rendered22 The transfer of work from one job to another, or from oneplant to another, or from one department, division or other plantunit to another5 02 It is agreed that the enumeration of management prerogativesabove shall be deemed to exclude other management prerogativesnot specifically enumerated above.36 02 The Union agrees that this Agreement is intended to coverallmatters affecting wages, hours, and other terms, and all condi-tions of employment and similar or related subjects, and that duringthe term of this Agreement neither the Employer nor the Union willbe required to negotiate on any further matters affecting these or anyother subjects not specifically set forth in this Agreement CHALLENGE-COOK BROS.25The removal of the cement mixer " ' operation from-Bryan to Calhoun was completed by November 1982.Orders received but not yet started in Bryan and futureorders that would have been processed in Bryan prior tothe transfer were consolidated in Calhoun. Two largepieces of manufacturing equipment, a lathe and shearsvalued at one-quarter million dollars, were shipped fromBryan to Calhoun. Two salaried employees at Bryan re-located in Georgia where the complement of productionemployees also was increased in response to the receiptof new orders for mixers. After these shifts, the onlymixer production work remaining at Bryan was the fabri-cation of replacement parts. In addition, 12 salaried em-ployees were laid off and the Bryan work force reducedfrom approximately 120 to 32.III.DISCUSSIONA. ThePension Plan IssueThe General Counsel submits that Respondent's em-ployees were entitled to pension plan benefits throughoutthe lockout and that Respondent violated Section 8(a)(5),(3), and(1) of the Act when it refused to dispense thesefunds in accordance with the plan. In asserting the em-ployees' entitlement,theGeneral Counsel urges that alockout by Respondent is equivalent to a layoff in thatemployees in both situations are involuntarily deprivedof work.Therefore,theGeneral Counsel reasons thatsection 11(5)(a) of"The Employee Profit Sharing andRetirement'Plan- of Challenge-Cook Brothers,"providingpension withdrawal rights to employees"laid off tempo-rarily for lack of work,"must be construed to includelocked-out employees. The General Counsel cites as sup-port-for her positionSargent-WelchScientificCo.,208NLRB 811 (1974), in which the Board concluded thatpostponing vacations during a lockout was an unlawfulwithholding of benefits violating Section 8(a)(5), (3), and(1) of the Act.Respondent maintains, to the contrary,that the planlanguage,"laid' off temporarily for lack of work," byvirtue of its specificity,excludes employees who areidled due to a lockout.Therefore,the pension grants nowithdrawal rights to locked-out employees and Respond-ent has no contractual obligation to disburse benefits insuch a situation.The issue presented is whether,in the circumstances ofthis case,locked-out employees are on"temporary layoffdue to lack'of work." There is, of course, a superficialsimilarity between a layoff and a lockout: in both in-stances employees are subject to enforced idleness. How-ever,inAmerican Ship BuildingCo. v.NLRB,380 U.S.300; 308(1964), the SupremeCourtdistinguished a lock-out from other forms of temporary separation from em-ployment-The Court made clear that a layoff occurringwhen an employer temporarily shuts down its plant "forlack of profitable work"cannot be equated to a lockoutthat is used"to bring economic pressure to bear in sup-port of the employer's bargaining position."Id. at 308. Inother words,a layoff has an economic purpose divorcedfrom union activity whereas a lockout has a strategic ob-jective in bargaining.iA^ttliitlgh the recordin this casereveals that, Respond-ent's economic fortuneswere waningprior to the timeimpassewas reached, there is no concrete evidence thatthe lockout was instituted on November 1 for any reasonother than to serve Respondent's bargainingadvanl age.Thus, in light of the distinction drawn inAmerican ShipBuilding,itcannot be said that the Challenge-Cook em-ployees were from the outset locked out due to lack ofworkstemmingfrom Respondent's economicshortfall.In construingsection 11(5), it is also important to bearinmind that with the Union's consent, Respondent hadsole authority, qualified by its legal obligations under theterms of the plan itself and under the National Labor Re-lations Act to determine applicant eligibility. It is equallysignificantthatentitlement towithdrawals did notdepend on whether the applicant'spensionfund hadvested. Thus, by interpreting section 11.5 in a way thatdenied nonaccrued benefits to employees who were tem-porarily laid off due to a lockout rather than to a lack ofwork, Respondent exercised the discretion granted to itin theplan in a permissible manner.It is the element ofdiscretion and the nonvested nature of the benefits thatdistinguish the result reached in this case from that inSargent- Welch,supra, in which the contract mandatedthat vacations be taken during any "complete shutdownat a period set by the Company." Id. at 820. The Boardfound in that case that although the employer had discre-tion about whether and when to cease operations once ashutdown occurred, the employer had no discretion todeprive the employees their accrued vacation benefitsonce the decision to shutdown was final. Id. at 820--821.As noted above, Respondent's right to determine eligi-bility under the plan is not wholly absolute;itmust betempered by the dictates of Section 8 of the Act thatprohibits employers from engaging in conduct prejudicialto employees' union interests.With this constraint inmind,Respondent's canceling the 2-week shutdownduring the Christmasseason raisesa troublesome ques-tion about the propriety of denying ' pension benefitsduring that limited period of time., The record clearlyshows that on November 6, beforea bargaining impasseoccurred,Respondent announced a 2-week' layoff tobegin on December18 in responseto a declining demandfor cement mixers. Moreover, the 'employees received nonotice that the layoff was rescinded since the announce-mentof cancellation was posted'within the plant' on theday the lockout began.The Supreme Court warned inAmerican ShipBuilding,supraat 308, that not every lockout has a lawful pur-pose; there are those that may beused"as a means toinjure a labor organization" From the facts set forthabove,itisreasonable to infer that even' without thelockout, a 2-week layoff would have occurred at theBryan facility as originally planned. By scheduling; thelockout to overlap with the preplanned layoff, Respond-ent utilized the lockout to deprive the employees 'of ben-efits to which they otherwise would have beenentitled.In sodoing, Respondent demonstrated that benefits ordi-narily guaranteed by contractare lessthan secure duringa union managementcontroversy.Respondent'sconductin this regard is inherently destructive of rightsguaran- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDteed to employees to engage in protected concerted ac-tivity.Accordingly, I. conclude that by, denying pensionwithdrawal benefits during this prescheduled 2-weekperiod, Respondent violated Section 8(a)(1), (3), and (5)of the Act.See NLRB v. Great Dane Trailers,388 U.S.26, 33-34 (1967);Sargent-Welch,supra at 821. For allother times during the lockout, Respondent lawfully ex-ercised its discretion in declaring locked-out employeesineligible for plan benefits.B. The Union did not Waive Bargaining Over theEffects ofRelocating1.Position of the partiesThe General Counsel submits that by refusing to bar-gain with the Union over the effects of transferring itsBryan cement mixer operation and consolidating it withitsexistingoperation in Calhoun, Respondent violatedSection 8(a)(1) and(5) of the Act.Taking issue with this position, Respondent contends:(1) it did nothing, more than exercise its right to reduceitswork force in the manner prescribed by the collec-tive-bargainingagreementobviating any duty to bargain;(2) even if its actions gave rise to an obligation to engagein effects bargaining, the Union waived its right to 'nego-tiate about the effects of the transfer by executing a con-tract containinga management-rights provision (sec. 5)and a"zipperclause" (Sec. 36).2.The applicable precedentsThe National LaborRelationsAct imposeson an em-ployer a statutory obligation to bargain over the effectsof a transfer of work from one plant to another. 6 InParkOhio Industries,257 NLRB 413 (1981), enfd. 702 F.2d624 (6th Cir. 1983), the Board found the transfer of unitwork from one plant to another to be a mandatory sub-ject of bargaining and imposed on the employer the dutyto bargain about the terms and conditions of employmentaffected by, the change. Although conceding that "aunion may waive its statutory right to bargain" oversuch changes, the Board warned that such "waiver notbe lightly inferred." Id. at 414. Instead, the Board restat-ed its long-held position that a "clear and unmistakeable"waiver must "be found in express contract language or inunequivocal extrinsic evidence bearing upon ambiguouscontractual language." Id. at 414 fn. 6. In short, a claimthat a statutory right has been waived must be strictlyconstrued. SeeChesapeake & Potomac Telephone Co.,687F.2d 633, 636 (2d Cir. 1982).3.Respondent's relocation was not a typical layoffIn determining whether the Union forfeited its right toinsist oneffects bargaining, the first question to be re-solved is whether Respondent's actionsin fact involved arelocation of operations in Georgia or were nothingmore than a temporary reduction of force in Bryan withno collateral consequences.6TheGeneral Counsel concedes that Respondent has no obligation tobargain over the transfer decision itselfThe record providesan unaml- _ , answer to thisinquiry. There is sufficient evide.to support -the con-clusion that the shift of the Bryan cement mixer oper-ations to Georgia went beyond merely reducing thework forceand, instead,involved far-reaching conse-quences not covered by the parties' contract. Respondentdid not simply temporarilyterminatea portion of itscement mixingoperations in Bryan. Rather, orders thatwere currently pending there were shifted to the Cal-houn facility. Future' orders that also would have beenhandled inBryan alsowere redirected to the Georgiaplant and heavy equipment was shifted from one site tothe other. Accompanying these realignments, two sala-ried Bryan employees relocated in Georgia and new pro-duction employees were hired as work formerly done inBryan expanded there. This chain of events, beginningwith the transfer of orders, was unprecedented inBryan's history and suggests that Respondent was at thattime anticipating a more permanent move than it is nowwilling to admit. At the very least Respondent gave nohint of knowing when, if ever, it might resume cementmixer production at Bryan.' Consequently, Respondentoversimplifies when it claims that its actions amounted tonothing more than routine, short-term layoffs within theintendment of the collective-bargaining agreement.The contractis silentconcerning the rights of employ-ees laidoff as a result of an interplant transfer of unitwork. It does not address such matters as preferentialhiring for employees whose work has been relocated to asister plant or severance pay for those who lose their se-nioritywhen their work is transferred for an extendedperiod of time. Thus, the General Counsel accuratelycharacterizes, the above-described events as a relocationof unit work obligating Respondent to bargain with theUnion over the collateral effects of its decision.By motion dated November 7, 1983, Respondent requests that therecord in this proceeding be reopened for the introduction of evidenceunavailable at the time of the hearing. Specifically, Respondent seeks tointroduce evidence of production orders received after the close of thehearing on July 19 that would result in the resumption of production atthe Bryan facility in December 1983 and the recall of some employeeslaid off as a result of Respondent's transfer ofunitwork to Calhoun'argues that this evidence is relevant to prove that the layoff ofemployees resulting from the transfer of concrete mixer production wastemporary and thus covered by the layoff and recall provisions of thecontract that lie exclusively in management's control The General Coun-sel contends in her opposition that Respondent's new evidence is moreappropriately raised at a compliance hearing as it does not affect the le-gality of Respondent's conduct at issue in this proceeding. I find merit inthe General Counsel's position.Sec. 102.48(dXl) of the Board's Rules and Regulations permits a recordto be reopened where, inter alia, the evidence "has become available onlysince the close of the hearing" and pertains to a material issue. The evi-dence proferred by the Respondent regarding production orders receivedafter this hearing adjourned was unavailable within the meaning of Sec.102.48(d)(1).However, evidence of events occurring a year after the al-leged unfair labor practice occurred is irrelevant to a determination ofwhether the Act was violated at the time Respondent engaged in thechallenged conduct. Moreover, as noted above, at the time of the-reloca-tion,Respondent had no knowledge that the transfer was temporary.Indeed, the relocation of heavy machinery and hiring of personnel sug-gest quite the contrary. Accordingly, I deny, Respondent's, motion, toreopen hearing. However, the proferred evidence may appropriately beintroduced at the compliance stage of the proceeding. SeeExchangeBank,264 NLRB 822 (1982): CHALLENGE-COOK BROS.4.The management-rights clause does not constitute,awaiverThe management-rights provision of the contract au-thorizes Respondent to relocate work from one plant toanother at will. Respondent contends that this provisionalso serves as a waiver of the Union's right to bargainabout the consequences flowing from such a work trans-fer.However, an examination of the management-rightsclause, section 5, compels a contrary conclusion. (See fn.5, supra.)Undeniably, subsections 6 and 22 of the management-rights clause confer on Respondent exclusive decision-making authority regarding the relocation of unit work.But the contract is silent about the Union's right to bar-gain over the consequences of such decisions.In the absence of specific language waiving theUnion's bargaining rights about these effects, the next in-quiry is whether a waiver is contained in the more gen-eralized language of section 5,01 and 5.02 of the agree-ment.Although the language in these provisions is ad-mittedly broad, it does not follow that by agreeing tothese terms the Union also agreed to waive its right toengage ineffects bargaining.' Under circumstances similarto those at hand, the Board concluded inBorgWarnerCorp.,245 NLRB 513, 518-519 (1979), that in the face ofa broad management-rights clause assuring that "themanagementand operation of the business is vested in... the Company" including "the exclusive right to sell,close, liquidate or cease operations in whole or in part,or to add to, change or modify existing operations" theUnion had waived its right to bargain over the decisionto relocate, but not over the effects thereof. QuotingCooper Thermometer Co. v. NLRB,376 F.2d 684, 688 (2dCir. 1967), regarding an employer's obligation to engagein effects bargaining, particularly where relocating workcauses a lossof jobs, the Board observed that "an em-ployer does not i fulfilll his obligation, under § 8(a)(5) if herefuses even to discuss with employees' representativeson what basis they may continue to be employed." Id. at518.The contractual language in the instant case is nobroader than that inBorg Warner.It follows, then, thathere, as in that case, the management rights clause doesnot operate to waive the Union's right to bargain overthe effects of Respondent's decision to transfer its cementmixer operations to Calhoun.5.The zipper clause does not preclude effectsbargainingThe final contractual provision relied on by Respond-ent to support a waiver by the Union' is found in section36, titled "Entire Agreement." 836.01Neither the Employer nor the Union shall bebound by any requirement which is not specificallystated in this Agreement. Specifically, but not exclu-sively, neither the Employer nor the Union is boundby any past practice of the Employer, or under-eProvisions binding parties to inclusive contract are commonly re-ferred to as "zipper clauses."27standings with any labor organizations, unless suchpast practices or ^ understandings are specificallystated in this Agreement.36.02 The Union agrees that this Agreement is in-tended to cover all matters affecting wages, hoursand other terms and conditions of employment andsimilar or related subjects, and that during the termof this Agreement neither the Employer nor theUnion will be required to, negotiate on any furthermatters affecting these or any other subjects notspecifically set forth in this Agreement.,Respondent compares the "zipper clause" in its con-tract to one inGTE Automatic Electric,261 N]LRB 1491(1982), and argues that the decision in that case dictates afinding here that the Union waived' its right to bargainover the effects of relocation. Midcontract, the employerinGTEimplemented a savings and investment plan forsalaried employees only. The union requested bargainingconcerning the inclusion of rank-and-file employees inthe plan. The employer refused, relying on the followingwaiver clause:The parties acknowledge that during the negotia-tionswhich resulted in this Agreement, each hadthe unlimited right and, opportunity to make de-mands andproposals with respect to any subject ormatter not removed by law from the area of collec-tive bargaining, and that the understanding andagreements arrived at by the parties after the exer-cise of that right and opportunityare setforth,inthisAgreement. Therefore, the Company and theUnion, for the life of this Agreement, each volun-tarily and unqualifiedly waives the right, and eachagreesthat the other shall not be obligated to bar-gain collectivelywith respect to any subject ormatter referred to, or covered in this Agreement, orwith respect to any subject matter not specificallyreferred to or covered by this Agreement eventhough such subject or matter may not have beenwithin the knowledge or contemplation of either orboth of the parties at the time they negotiated[ orsigned this Agreement. [Id. at 1491.]The Board held that the employer inGTEcould rely onthe zipper clause in its contract as it "clearly and un-equivocally"waived the right of the union tobargainovera'new benefitfor nonunion employees. (Emphasisadded.) Id. at 1491. However, in doing so, the Board em-phasized that the status quo of bargaining unit employeeswas not affected; the Respondent made no "unilateralchangesthat directly and adversely affect[ed] unit em-ployees," and did "nothing more than to have it and theUnion adhere to, and not alter, their contractual commit-ments and the existing employment conditions." Id. at1492.Thus, inGTE Electric,the Board carved out anarrow exception to its longstanding rule that waivers beexpressed in clear and 'unmistakable terms, but onlywhen a new benefit is conferred on nonbargaining unitpersonnel.Respondent's reliance onGTEismisplaced for it ig-nored the Board's pointed instruction in that case that its 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD"holding does not disturb cases involving," inter alia, "anemployer unilaterally changing the employees' existingworking conditions, then using the zipper clause as a`sword' to justify its refusal to discuss the unilateralchanges made to the status quo." Id. at 1492 fn. 3.9Here, the effects of the shift of mixer production fromBryan to Calhoun struck directly at one of the most crit-ical of employee concerns-the availability of jobs else-where when bargaining unit work has been lost. Thus,the instant case clearly falls within the mainstream ofcases ' left undisturbed by the Board'sGTEdecision.Therefore, in the absence of clear and unmistakeable lan-guage, no waiver can be read into the parties zipperclause.When no express language waives the parties' bargain-ing obligations, the Board will examine the totality of thecircumstances surrounding the making of the contract,including the prior bargaining history, to determinewhether a waiver may be implied. In the present case,there is no evidence that the effects of transferring unitwork from one plant to another were ever mentionedduring contract negotiations. This absence of bargaininghistory contrasts sharply with the circumstances in Ra-dioear Corp.,214 NLRB 362 (1974). There, the Union'srequest for a "maintenance of existing benefits clause" inthe contract was rejected by the employer. Instead, theparties agreed to a zipper clause waiving the union'sright to bargain over benefits not specifically referred toin the agreement. On these facts, the Board found thatthe union had waived its right to bargain over the em-ployees' decision to eliminate a Christmas and Thanks-giving bonus that had not been expressly guaranteed inthe contract.In the instant case, the parties engaged in no discussionbearing on the effects of relocation. The Union's silencemay not be construed as a waiver. In the absence of ex-press language or unambiguous bargaining history, for-feiture of an important right such as bargaining over theeffects of a decision to relocate employees' work will notbe implied.Recent case law confirms the significance that theCourts and the Board attach to effects bargaining. InFirstNational Maintenance Corp. v NLRB,452 U.S. 666(1981), the Supreme Court noted that an employer hasthe right 'unfettered by union participation to "change... the scope and direction" of its business especiallywhen it is akin to the decision whether to be in businessat all. Yet, the employer does not enjoy the same inde-,pendence with respect to a union concern over the ef-fects of such a decision. SeeBorgWarner,supra, 245NLRB at 518-519 (1979) (employer obligated to bargainover effects of relocation despite waiver of right to ne-gotiate over decision itself);AlliedMills,218 NLRB 281,286-288 (1975) (inclusion of severance pay provision incontract did not waive union's right to bargain over ef-fects of relocation). Given these precedents, and in lightof all the circumstances in this case, I conclude that Re-spondent's rejection of effects bargaining violates Section8(a)(1) and (5) of the Act.9SeePepsi-Cola DistributingCo. ofKnoxville,241 NLRB 869 (1979)See alsoLatex Industries,252 NLRB 855 (1980).C. The Union's Right to InformationThe Board and the courts have long held that an em-ployer's obligation to bargain carries with it an obliga-tion to provide relevant information to its employees'bargainingrepresentative.GeneralMotorsCorp.v.NLRB,700 F.2d 1083, 1088 (6th Cir. 1983);Cooper Ther-mometer Co. v. NLRB,supra at 688.In its letter of October 2, 1982, the Union requested in-formation concerning Respondent's -decision to relocateitsmixer operation as well as the effects thereof. SincetheGeneral Counsel has properly acknowledged thatRespondent has no duty to bargain about the decisionitself, it follows that information about that decision neednot be produced. At the same time, since Respondent isobliged to bargain over the effects of that decision, italso follows that Respondent must furnish to the Unionrequested information bearing on those effects. There-fore, Respondent's failure to comply with the Union's re-quest violates Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.Challenge-Cook Brothersof, Ohio,Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.The Steelworkers Union is the exclusive representa-tiveof employees in the following appropriate unitwithin the meaning of Section 9(a) of the Act:All production and maintenance employees at Em-ployer's Bryan,Ohio facility, including shipping andreceiving clerks, janitorial employees,partsmen andutilitymen,but excluding inspectors, chief inspec-tors,material control clerks, draftsmen,office cleri-cal employees and professional employees, guardsand supervisors as defined in the National LaborRelations Act.4.By refusing to permit employees to withdraw bene-fits from the employeeprofit-sharing plan during the 2-week holiday shutdown,commencing December 18,1981, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3),and (5) of theAct.5.By refusing to bargain with the Union about the ef-fects of its decision to relocate its cement mixer oper-ation in Bryan,Ohio,to Calhoun,Georgia,and by refus-ing to furnish the Union requested information relevantto those effects, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act.6.The unfair labor practices set forth in,paragraphs 4and 5, above, affect commerce within the meaning of theAct.7.Respondent has not violated Section 8(a)(1), (3), and(5) of the Actby refusing to permit employees to with-draw benefits from the employee profit-sharing and re-tirement plan during the lockout except as provided inparagraph 4, above. CHALLENGE-COOK BROS.29THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. Asfound above, Respondent violated Section 8(a)(1), (3),and (5) of the Act by refusing employees pension bene-fits for a 2-week period. As a remedy, I shall direct theRespondent to permit employees locked out during thescheduled 2-week holiday shutdown commencing fromDecember 18, 1981, to withdraw pension benefits as pre-scribed in section 11.5 of the employee profit-sharing andretirement plan, unless the applicant has withdrawn 50percent or more of the available funds in his pension planaccount. I also find that Respondent violated Section8(a)(1) and(5) of the Act by refusing to bargain with theUnion concerning the effects of its relocation and failingto provide the Union with information relevant to thebargaining. Accordingly, Respondent shall be ordered tobargain with the Union concerning the effects and to fur-nish all requested information relevant to those effects.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERThe Respondent, Challenge-Cook Brothers of Ohio,Inc., Bryan, Ohio, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain in good faith with the Unionconcerning the effects of the relocation of the cementmixer operation from Bryan, Ohio, to Calhoun, Georgia,on employees in the following unit:All production and maintenance employees at Em-ployer's Bryan, Ohio facility, including shipping andreceiving clerks, janitorial employees, partsmen andutilitymen, but excluding inspectors, chief inspec-tors,material control clerks, draftsmen, office cleri-cal employees and professional employees, guardsand supervisors as defined in the National LaborRelations Act.(b) In any like or related manner interferingwith, re-straining or coercing employees in the exercise of therights guaranteed them in Section7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the Union asthe exclusive representative of its employees in theabove-described unit concerning the effects on the em-ployees of the transfer of cement mixer production fromBryan to Calhoun.(b)On request, furnish the above-named Union withinformation relevant to the effects of the relocation toenable the Union to discharge its function as statutoryrepresentative of Respondent's Bryan employees in theaforementioned unit.(c)On application, permit eligible employees lockedout during the scheduled 2-week holiday shutdown thatcommenced on December 18, 1981, to withdraw pensionbenefits as prescribed in section 11.5 of the employeeprofit-sharing and retirement plan unless the applicanthas withdrawn 50 percent or more of the available fundsin his pension plan account.(d) Preserve and upon request, make available to theBoard or its agents for examination and copying all em-ployee pension and retirement plan records, and all otherrecords necessary to analyze the monetary amounts dueemployees under the terms of this Order.(e) Post at its Bryan, Ohio facility and mail to all theemployees employed by the Respondent at Bryan at thetimeof the lockout in November 1, 1981, copies of theattached notice marked "Appendix."" with the proof ofservice to be submitted to the Regional Director forRegion 8. Copies of said notice on forms provided by theRegional Director for Region 8, after being signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt and be main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER RECOMMENDED that the allegations ofthe complaint bearing on Respondent's refusal to distrib-ute benefits under section 11.5(a) of the pension andprofit sharing plan during weeks of the lockout that werenot included in the 2-week holiday layoff be dismissed.io If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesi i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "